Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C.102(a)(1) as being anticipated by RU2219628C1 (RU2219628C1 hereinafter)
Regarding claim 1, RU2219628C1 discloses a first base (fig 3 and 4, foundation plate 22) a first transformer (fig 3 and 4, cell 5 of section 1 where cell 5, is equipped with a voltage transformer [see page 3]) mounted above the first base and having an opening in a bottom side of the first transformer (fig 4, notice cabling routed through cavities 24, 25 and connecting to cell 5 through an opening); a panel board (fig 3 and 4, foundation panel 23) mounted on the first base (foundation plate 22); a first disconnect (fig 3, wherein at least one cell of section 1, a sectional switch is mounted with maximum current protection against short circuit. [see page 2]) mounted on the panel board (fig 3, sectional switching mechanism above foundation panel 
Regarding claim 2, RU2219628C1 discloses the first wire pathway extends through the first base (fig 3, discloses a bottom having external ribs and at least one opening blocked by a removable floor panel, and the paired blocks forming a section are at least partially supported by ribs on the counter ribs (21) of the foundation panels installed on the foundation plate (22) with cable cellars going through counter ribs (21) [see page 2]). 
Regarding claim 5, RU2219628C1 discloses a second base (fig 3 and 4, ribs (17) on the counter ribs (21) of the foundation panels(23)) mounted on the first base (fig 3 and 4, foundation plate (22)); and the first transformer (fig 3 and 4, cell 5, where cell 5, is equipped with a voltage transformer [see page 3]) is mounted on the second base (fig 3 and 4 showing cell 5 mounted above ribs (17) and counter ribs (21) of the foundation panels (23)). 

Regarding claim 9, RU2219628C1 discloses a second transformer (RU2219628C1, cell 6, where cell 6 is equipped with a voltage transformer [see page 4].) mounted above the first base and having an opening in a bottom side of the second transformer (RU2219628C1, fig 4, notice cabling through cavities 24, 25 and connecting to cell 6 through an opening and mounted above foundation plate 22); a second disconnect (RU2219628C1, fig 3, wherein at least one cell of section 1, a sectional switch is mounted with maximum current protection against short circuit. [see page 2]) mounted on the panel board (RU2219628C1, fig 3, showing sectional switching mechanism above foundation panel 23); a second wire set extending along a second wire pathway and connecting the second transformer and the second disconnect (RU2219628C1, fig 1, showing a second wire set and second wire pathway [cable cellars] connecting cell 6) and the second wire pathway at least in part extending below the first transformer and the second transformer, and entering the second transformer from the opening in the bottom side of the second transformer (RU2219628C1, fig 1 and 3, showing cabling and cable cellars extending partially below cell 6 such that wire pathway comes from beneath cell 6 up through opening in the bottom side of cell 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over RU2219628C1 in view of Cochran et al. (US6215653 and Cochran hereinafter).
Regarding claim 3, RU2219628C1 discloses all the features with respect to claims 2 as outlined above. RU2219628C1 further discloses the first wire pathway extends at least partially along at least one of the beams.  RU2219628C1 does not explicitly disclose the first base is at least partially defined by I-beams. 
However, Cochran discloses base (Fig 8, 65) being made up of i-beams [col. 6, ln 24-49]. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date of the claimed invention to modify the teachings of RU2219628C1 by incorporating base (65) being made up of i-beams as taught in Cochran in order to provide the first base being at least partially defined by I-beams. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over RU2219628C1 in view of Cochran et al. further in view of Holley (US6795300B1 and Holley hereinafter).

However, Holley discloses base plate (Fig 4, 74) having a wiring conduit (Fig 4, conduit sections 72 and 76) and the first wire pathway (Fig 4, wire sets 78 and 80) extending along the wiring conduit. Therefore,  it would have been obvious to anyone skilled in the art before the effective filing date of the claimed invention to modify the teachings of RU2219628C1 in view of Cochran by incorporating base plate having a wiring conduit and wire pathways extending along the wiring conduit as taught in Holley in order to at least one of the I-beams having a wiring conduit and the first wire pathway extending along the wiring conduit.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over RU2219628C1 in view of Holley. 
Regarding claim 7, RU2219628C1 discloses all the features with respect to claim 6 as outlined above.  RU2219628C1 does not explicitly disclose at least one conduit extending from the second base, the first wire pathway extending inside the conduit. 
However, Holley discloses conduits (Fig 3, 72 and 76) extending from base plate (Fig 3, 74), the first wire pathway (Fig 3, 78 and 80) extending inside the conduit. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date of the claimed invention to modify the teachings of RU2219628C1 by incorporating conduits extending from base plate, the first wire pathway extending inside the conduit as taught in Holley to disclose at least one conduit extending from the second base [fig 3 and 4 of RU2219628C1] in order the first wire pathway extending inside the conduit. 
Regarding claim 8, RU2219628C1 in view of Holley discloses wherein a conduit (Fig 3, 72 and 76) in parallel with base plate (Fig 3, 74). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Examiner, Art Unit 2842

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842